Order entered July 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00781-CV

                             JERRY A. POWELL, MD, Appellant

                                                V.

                        ERIC KNIPP AND LAURA KNIPP, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02581-E

                                            ORDER
       Before the Court is appellant’s July 16, 2014 motion for extension of time to file brief. In

the motion, appellant seeks an extension from the current July 21, 2014 deadline to August 4,

2014. According to appellant, appellees do not oppose the extension request but ask that their

corresponding deadline be reset to September 8, 2014. Appellant does not oppose appellees’

request.

       We GRANT the motion and ORDER appellant to file his brief no later than August 4,

2014. We further ORDER appellees to file their brief no later than September 8, 2014. Because

this is an accelerated appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE